Citation Nr: 0937317	
Decision Date: 09/30/09    Archive Date: 10/09/09

DOCKET NO.  99-25 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a higher initial evaluation for status 
post myocardial infarction with normal coronary arteries, 
evaluated as 10 percent disabling prior to July 3, 2007, and 
as 60 percent disabling from July 3, 2007, forward.  

2.  Entitlement to a higher initial evaluation for left knee 
patella dislocation, evaluated as noncompensable prior to 
July 3, 2007, and as 10 percent disabling from July 3, 2007, 
forward.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran served on active duty from October 1982 to March 
1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia.  In that decision, the RO granted 
service connection for status post myocardial infarction with 
normal coronary arteries rated as 10 percent disabling, and 
for left knee patella dislocation rated as noncompensable, 
each effective from April 1, 1998.  In July 2006, the Board 
remanded the claim to the RO and while the case was in remand 
status, the RO assigned 60 and 10 percent ratings, 
respectively, effective from July 3, 2007. 

In December 2008, the Board again remanded the claim to the 
RO for additional development.  The case has been returned to 
the Board and is ready for further review. 


FINDINGS OF FACT

1.  For the period prior to July 3, 2007, the Veteran's 
service-connected heart disorder, status post myocardial 
infarction with normal coronary arteries, was manifested 
primarily by a METS level no lower than 8, with no evidence 
of cardiac hypertrophy or dilatation.  

2.  From July 3, 2007, through the present, the Veteran's 
service-connected heart disorder, status post myocardial 
infarction with normal coronary arteries, has been manifested 
primarily by an ejection fraction of no lower than 63% and a 
METS level no lower than 4.90, with no evidence of chronic 
congestive heart failure.  

3.  Prior to July 3, 2007, the Veteran's left knee disability 
was manifested by complaints of pain with no instability, or 
arthritis.  Flexion was limited to no less than 135 degrees 
and extension was to 0 degrees.   

4.  Since July 3, 2007, the Veteran's left knee disability 
was manifested by complaints of pain, X-ray evidence of 
arthritis and limitation of motion with pain on motion; 
however there is no evidence of flexion limited to 30 degrees 
or extension limited to 15 degrees and no showing of 
recurrent subluxation or lateral instability.  


CONCLUSIONS OF LAW

1.  For the period prior to July 3, 2007, the criteria for a 
rating in excess of 10 percent for status post myocardial 
infarction with normal coronary arteries, have not been met.  
38 C.F.R. §38 U.S.C.A. § 1155, 5103, 5103A (West 2002 & Supp. 
2009); 38 C.F.R. § 4.1, 4.2, 4.7, 4.104, Diagnostic Code 7006 
(2009).  

2.  For the period from July 3, 2007 through the present, the 
criteria for a rating in excess of 60 percent for status post 
myocardial infarction with normal coronary arteries, have not 
been met.  38 C.F.R. §38 U.S.C.A. § 1155, 5103, 5103A (West 
2002 & Supp. 2009); 38 C.F.R. § 4.1, 4.2, 4.7, 4.104, 
Diagnostic Code 7006 (2009).

3.  For the period prior to July 3, 2007, the criteria for an 
initial compensable rating for left knee patella dislocation 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 
2002 and Supp. 2009); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.10, 
4.40, 4.45, 4.71a, Diagnostic Codes 5257, 5260, 5261 (2009). 

4.  For the period from July 3, 2007 forward, the criteria 
for an initial rating beyond 10 percent for left knee patella 
dislocation have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A (West 2002 and Supp. 2009); 38 C.F.R. §§ 3.159, 4.1, 
4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5257, 5260, 
5261 (2009).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 (2008).  
VA must notify the claimant (and his or her representative, 
if any) of any information and evidence not of record: (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide, and (4) VA must ask the claimant to provide VA with 
any evidence in his or her possession that pertains to the 
claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002). Dingess v. Nicholson, 
19 Vet. App. 473 (2006), also held that, as the degree of 
disability and effective date of the disability are part of a 
claim for service connection, VA has a duty to notify 
claimants of the evidence needed to prove those parts of the 
claim.  Notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, the Veteran is challenging the initial evaluation and 
effective date assigned following the grant of service 
connection.  In Dingess v. Nicholson, 19 Vet. App. 473 
(2006), the Court of Appeals for Veterans Claims held that in 
cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  Id. 
at 490-91.  

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA met its duty to assist the Veteran by 
obtaining his service treatment records, VA treatment 
records, private treatment records and by conducting VA 
examinations.  As the Veteran requested no assistance in 
obtaining documents with respect to this claim, VA fulfilled 
its duty to assist him.  

Increased Initial Evaluations

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the  
disability from the point of view of the Veteran working or  
seeking work, 38 C.F.R. § 4.2, and to resolve any doubt  
regarding the extent of the disability in the Veteran's  
favor.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. §§ 4.2; Peyton v.  
Derwinski, 1 Vet. App. 282 (1991).  
While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the Veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In cases 
where the original rating assigned is appealed, as is the 
case here, consideration must be given to whether the Veteran 
deserves a higher rating at any point during the pendency of 
the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  

The Veteran contends that his service-connected heart 
disorder and his service connected left knee disorder warrant 
higher ratings than those currently assigned.  

Status Post Myocardial Infarction with Normal Coronary 
Arteries  

Effective January 12, 1998, the criteria for evaluating 
diseases of the cardiovascular system were revised.  62 Fed. 
Reg. 65207-65224 (1997).  As the Veteran's original claim was 
received in April 1998, only the new criteria may be 
considered in this claim.  

In addition, VA recently revised that portion of the Rating 
Schedule for evaluation of specified cardiovascular 
disorders, to consist of those rated under Diagnostic Codes 
7000 through 7007, 7011, and 7015 through 7020 -- effective 
from October 6, 2006.  See 71 Fed. Reg. 52,459-60 (Sept. 7, 
2006); codified at 38 C.F.R. 4.100.  The revised regulation 
contains the following new provisions: (1) In all cases, 
whether or not cardiac hypertrophy or dilatation (documented 
by electrocardiogram, echocardiogram, or X-ray) is present 
and whether or not there is a need for continuous medication 
must be ascertained. (2) Even if the requirement for a 10 
percent rating (based on the need for continuous medication) 
or a 30 percent rating (based on the presence of cardiac 
hypertrophy or dilatation) is met, MET testing is required 
except when there is a medical contraindication; when the 
left ventricular ejection fraction has been measured and is 
50 percent or less; when chronic congestive heart failure is 
present or there has been more than one episode of congestive 
heart failure within the past year; and when a 100 percent 
evaluation can be assigned on another basis. (3) If left 
ventricular ejection fraction (LVEF) testing is not of 
record, evaluation should be based on alternative criteria 
unless the examiner states that the LVEF test is needed in a 
particular case because the available medical information 
does not sufficiently reflect the severity of the Veteran's 
cardiovascular disability.  Id.

Under Diagnostic Code 7006, a 10 percent rating contemplates 
a workload of greater than 7 METs but not greater than 10 
METs which results in dyspnea, fatigue, angina, dizziness, or 
syncope, or; continuous medication required.  A 30 percent 
rating contemplates a workload of greater than 5 METs but not 
greater than 7 METs which results in dyspnea, fatigue, 
angina, dizziness, or syncope, or evidence of cardiac 
hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or X-ray.  A 60 percent rating contemplates 
more than one episode of acute congestive heart failure in 
the past year, or workload of greater than 3 METs but not 
greater than 5 METs which results in dyspnea, fatigue, 
angina, dizziness, or syncope, or; left ventricular 
dysfunction with an ejection fraction of less than 30 percent 
to 50 percent.  Finally, a 100 percent rating contemplates 
documented myocardial infarction resulting in chronic 
congestive heart failure, or; workload of 3 METs or less 
results in dyspnea, fatigue, angina, dizziness, or syncope, 
or; left ventricular dysfunction with an ejection fraction of 
less than 30 percent.  38 C.F.R. § 4.104, Diagnostic Code 
7006 (2008).

One MET (metabolic equivalent) is defined as the energy cost 
of standing quietly at rest and represents an oxygen uptake 
of 3.5 milliliters per kilogram of body weight per minute.  
When the level of METs at which dyspnea, fatigue, angina, 
dizziness, or syncope develops is required for evaluation, 
and a laboratory determination cannot be done for medical 
reasons, an estimation by a medical examiner of the level of 
activity (expressed in METs and supported by specific 
examples, such as slow stair climbing or shoveling snow) that 
results in dyspnea, fatigue, angina, dizziness, or syncope 
may be used.  38 C.F.R. § 4.104, Note (2).  

With regard to the period prior to July 3, 2007, the Board 
has concluded that an evaluation higher than 10 percent is 
not warranted.  In this regard, on VA examination in May 
1998, the Veteran complained of occasional chest pain; he 
denied orthopnea or paroxysdmal nocturnal dyspnea.  The heart 
displayed regular rate and rhythm and was without murmurs.  A 
chest X-ray was normal.  On VA examination in July 2000, it 
was noted that the Veteran's level of cardiac activity is 8-
10 METS.  He complained of chest pain which had decreased 
since taking Diltiazem.  There was no dyspnea on exertion, 
syncope.  An EKG was normal sinus rhythm.  

VA outpatient treatment records show the Veteran was treated 
for complaints of chest discomfort and/or pain beginning in 
2000.  

Private records from Savannah Cardiology show that in May 
2006, the Veteran was noted to have no episodes of chest 
pain, extertional discomfort or dyspnea.  Diagnostic testing 
showed a normal left ventricle function and was negative for 
myocardial ischemia.  

At no time during the appeal period until July 3, 2007, did 
the Veteran's disorder meet the criteria for a 30 percent 
rating.  Hence, a rating above 10 percent is not supported by 
the record.  The disorder did not cause the Veteran to 
perform a workload of greater than 5 METs, but not greater 
than 7 METs, which resulted in dyspnea, fatigue, angina, 
dizziness, or syncope, and there is no evidence of cardiac 
hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or X-ray.  As noted, he had none of the noted 
symptoms and his METs performance was between 8 to 10 METs.  

From July 3, 2007 forward the Veteran's disorder has been 
rated as 60 percent disabling.  When he was examined by VA in 
July 2007, he reported having chest pain two times a month, 
shortness of breath, fatigue, and dizziness.  He is noted to 
be on daily Diltiazem.  An echocardiogram was noted to show 
left ventricular systolic function to be normal.  An exercise 
stress test showed he was able to reach 4.90 METS.  

A July 2007 private echocardiogram showed the left ventricle 
to be of normal size and left ventricular systolic function 
was normal.  The ejection fraction was 63%.  A June 2008 
stress test showed that the Veteran achieved a workload of 
13.5 METS.  The ejection fraction was 74%.  In February 2009, 
the Veteran underwent a cardiac catherization. 

There is no evidence of chronic congestive heart failure or 
recurrence of a myocardial infarction during this time frame 
so as to support the assignment of a 100 percent rating.  
Additionally the record does not show a workload of three 
METs or less.  Further there is no ejection fraction noted to 
be less than 30 percent.  Therefore, the Board concludes that 
for the period from July 3, 2007, through the present, the 
manifestations of the Veteran's service-connected heart 
disease meet or more nearly approximate the criteria for the 
60 percent rating under 38 C.F.R. § 4.114, Diagnostic Code 
7006, and no more.  Accordingly, an increased rating is not 
warranted.

The Board notes that application of the new regulation, 38 
C.F.R. § 4.100 would not affect the outcome of this case, as 
all of the requirements have been met, negating any effect of 
the new regulation.  



Left Knee Patella Dislocation

Until July 2007, the Veteran's left knee disorder was rated 
under DC 5257.  Since that time, the Veteran's left knee 
disorder is rated under Diagnostic Code 5003-5257.  

DC 5257 provides ratings of 10, 20 and 30 percent for slight, 
moderate, and severe recurrent subluxation or lateral 
instability, respectively.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257.  

Under Diagnostic Code 5258, dislocated semilunar cartilage 
with frequent episodes of locking, pain, and effusion into 
the joint warrants a 20 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5258.

Diagnostic Codes 5260 and 5261 set forth rating schedules for 
limitation of motion of the knee.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5260, 5261.  With respect to limitation of 
leg flexion, Diagnostic Code 5260 allows a zero percent 
rating for flexion limited to 60 degrees, 10 percent for 
flexion limited to 45 degrees, 20 percent for flexion limited 
to 30 degrees, and a maximum of 30 percent for flexion 
limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5260.  

Diagnostic Code 5261, which governs limitation of extension, 
provides a zero percent rating for extension limited to 5 
degrees, 10 percent for extension limited to 10 degrees, 20 
percent for a limitation to 15 degrees, 30 percent for a 
limitation to 20 degrees, 40 percent for extension limited to 
30 degrees, and a maximum of 50 percent for a limitation to 
45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Degenerative or traumatic arthritis established by X- ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific 
joints or joint involved. 38 C.F.R. § 4.71a, Diagnostic Codes 
5003 and 5010.  When, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate Diagnostic Code, a rating of 10 percent is 
for application for each such major joint under Diagnostic 
Code 5003. Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.

In the absence of limitation of motion, a 20 percent rating 
is warranted when there is X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups, 
with occasional incapacitating exacerbations. A 10 percent 
rating is warranted when there is X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups. Id. However, the 20 percent and 10 percent 
ratings based on X-ray findings will not be combined with 
ratings based on limitation of motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003, Note 1.

Under Diagnostic Code 5262, a 10 percent rating is warranted 
for malunion or the tibia and fibula with slight knee or 
ankle disability, while a 20 percent rating is warranted for 
moderate knee or ankle disability.  

Separate ratings may be assigned for arthritis and 
instability of the knee under Diagnostic Codes 5003 and 5257, 
respectively.  See VAOPGCPREC 23-97; VAOPGCPREC 9-98.  Also, 
separate ratings may be assigned for limitation of flexion 
and limitation of extension of the same knee.  Specifically, 
where a Veteran has both a limitation of flexion and a 
limitation of extension of the same leg, the limitations must 
be rated separately to adequately compensate for functional 
loss associated with injury to the leg.  See VAOPGCPREC 9-04.

Normal knee flexion is to 140 degrees and normal knee 
extension is to 0 degrees.  38 C.F.R. § 4.71a, Plate II.  

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior on motion.  Weakness is as important as limitation 
of motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  Under 38 C.F.R. § 4.45, 
factors of joint disability include increased or limited 
motion, weakness, fatigability, or painful movement, 
swelling, deformity or disuse atrophy.

Where functional loss is alleged due to pain upon motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).  

The Evidence

The Veteran was examined by VA in May 1998.  He complained of 
pain and popping of the left knee.  There was full range of 
motion of the knee with intact anterior and posterior 
cruciate ligaments and medial and collateral ligaments.  
Extension was described as being to 140 degrees without 
limitation or pain.  The finding was bilateral knee pain.  X-
rays of the knees were reported to show no evidence of 
fractures or dislocations, old or recent.  It was noted that 
there was no degenerative disease or fluid.  An X-ray 
addendum found no fracture and a focus or periosteal 
thickening and fibrous dysplasia was evident at the 
metadiaphyseal level, proximal tibia, which was noted to be a 
variant.  

On VA examination in July 2000, the Veteran complained of 
popping and grinding of the knee, as well as pain and 
swelling.  On examination, motion of the left knee was from 0 
to 135 degrees.  There was no effusion, erthyma or warmth.  
Crepitation was palpated.  All ligaments were intact.  The 
finding was, status post trauma to the left knee with 
arthroscopic surgery.  It was noted that the Veteran was 
having increased symptoms of swelling and pain in the knee.  
The X-ray report was normal.  

Records from Winn Community Army Hospital from 1998 to 2009 
show treatment for knee pain, and while there is treatment 
for right knee problems, there are no findings regarding the 
left knee.  It is noted that in December 2005 there is a 
notation regarding evaluation of the left knee and findings 
of a menial meniscal tear; however, the evaluation involved 
the right knee and treatment thereafter in 2006, was for 
right knee complaints.  

VA outpatient treatment records show treatment of the Veteran 
beginning in 2001, and in May 2001, it was noted that he 
needed to continue to use a brace.  

The Veteran was examined by VA in July 2007.  He complained 
of left knee pain, stiffness, swelling, heat, giving way, 
fatigability, locking and decreased endurance.  He reported 
flares one to two times a month, lasting one to two days.  He 
reported having incapacitating episodes once every two 
months, and functional impairment, noting that he cannot 
walk, stand, or bend his knee during flares or incapacitating 
episodes.  There were no episodes of dislocation or recurrent 
subluxation.  He stated that he has to have help getting in 
and out of the shower during flares and that his knee limits 
his yard work.  He stated that he loses at least four days a 
month due to his left knee.  Examination of the left knee 
revealed tenderness over the patellar tendon, and the medial 
and lateral aspects of the knee.  There was no edema, 
erythema or warmth.  There was no crepitus on passive range 
of motion.  Extension was to 0 degrees with pain from -35 to 
0 degrees.  Flexion was from 0 to 120 degrees with pain from 
90 to 120 degrees.  There was no weakness, decreased 
endurance or lack of coordination.  Medial and lateral 
collateral ligaments showed no motion.  X-rays of the left 
knee showed mild degenerative changes of the left knee.  The 
diagnosis was, degenerative joint disease of the left knee, 
mildly to moderately disabling.  

Analysis

Prior to July 3, 2007, the Veteran's left knee disability was 
manifested primarily complaints of pain with slight 
limitation of motion.  This was indicated as flexion to 135 
degrees in July 2000.  This limitation is not to the degree 
that a compensable rating could be assigned (DC 5260).  The 
Veteran also did not display limitation of extension (DC 
5261) to a compensable degree, and there was no X-ray 
evidence of arthritis and thus DC 5003 is not applicable.  
The evidence shows that the Veteran had no instability or 
subluxation of the left knee, thus a compensable rating under 
DC 5257 is not in order.  Neither does the evidence show 
dislocation with frequent episodes of locking or an effusion 
into the joint and thus DC 5258 does not provide a basis for 
a compensable rating.  Additionally, there is no showing of 
ankylosis (DC 5256), or removal of the semilunar cartilage 
(DC 5259).  Hence these findings provide no basis for a 
compensable evaluation under the aforementioned DC's prior to 
July 3, 2007.  

From July 3, 2007, the evidence does not support a finding 
that a rating beyond 10 percent is warranted. The evidence 
shows that there is X-ray evidence of left knee arthritis as 
noted on VA examination on July 3, 2007.  The Veteran did not 
display a compensable limitation of motion of either flexion 
or extension (DC's 5260, 5261), and there is no objective 
evidence of instability.  Thus under DC 5003, a 10 percent 
rating was assigned based on painful motion with arthritis 
confirmed by X-ray.  

As noted, the RO changed the diagnostic code from 
laxity/instability under Diagnostic Code 5257 to Diagnostic 
Code 5003-5257 due to arthritis.  The medical evidence shows 
that the Veteran does not have instability or laxity in the 
left knee.  Physical examination confirms this in 2007.  
Thus, even though the Veteran could have received two 
separate ratings for instability and degenerative arthritis 
under VAOPGCPREC 23-97 (1997), the separate rating for 
instability would have been at 0 percent.  Thus, the Board 
finds that the RO's assessment that a rating for arthritis is 
more applicable and that the Veteran is not prejudiced by 
such a change in the rating code.  

The medical evidence demonstrates that the Veteran has 
degenerative arthritis of the knee.  He is shown to have full 
extension so a compensable rating is not warranted under 
Diagnostic Code 5261.  The most severe limitation of flexion 
is to 120 degrees; so a compensable rating also is not 
warranted under Diagnostic Code 5260.  As noted, however, 
even when a compensable rating is not warranted for 
limitation of motion, a 10 percent rating is assigned for 
limitation of motion due to degenerative arthritis under 
Diagnostic Code 5003.  Thus, the 10 percent rating assigned 
for the left knee is proper.  

The remaining knee diagnostic codes allowing for ratings 
higher than 10 percent are inapplicable.  Diagnostic Code 
5256 does not apply, as the medical records show that the 
Veteran does not have ankylosis of the left knee.  Ankylosis 
is defined as "immobility and consolidation of a joint due to 
disease, injury, or surgical procedure." Dorland's 
Illustrated Medical Dictionary, 28th edition, p. 86.   
Diagnostic Code 5262 for nonunion of the tibia and fibula is 
not relevant, as this kind of impairment is not shown either.  
Diagnostic Code 5258 also does not apply, as the evidence 
does not show dislocated semilunar cartilage.  Thus, a rating 
beyond 10 percent from July 3, 2007 is not supported by the 
record.  

For the course of the appeal period, consideration has been 
given to whether a compensable rating is warranted prior to 
July 3, 2007 or whether a rating in excess 10 percent is 
warranted thereafter on the basis of functional impairment 
and pain. 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2008); DeLuca 
v. Brown, 8 Vet. App. 202, 204-06 (1995).  On VA examination 
in May 1998, while the Veteran complained of pain, there were 
no complaints or findings regarding any functional 
impairment.  On VA examination in July 2000, the Veteran 
reported having pain and swelling and that he had to wear a 
brace.  However on examination it was noted that there was no 
weakness, or atrophy.  In July 2007, while the Veteran 
complained of left knee pain, stiffness, swelling, heat, 
giving way, fatigability, locking and decreased endurance as 
well as reporting flares one to two times a month, lasting 
one to two days with incapacitating episodes once every two 
months, and functional impairment that he could not walk, 
stand, or bend his knee during flares or incapacitating 
episodes, there was no evidence of atrophy, no weakness, 
decreased endurance or lack of coordination.  The examiner 
also noted that there was no additional loss of motion.   

The Board has considered all of the above findings, as well 
as the Veteran's reports of pain, but finds that the 
assignment of the noncompensable rating prior to July 3, 2007 
and the assignment of the 10 percent rating as of July 3, 
2007, contemplate any functional loss exhibited in the 
Veteran's left knee.  As such, increased ratings are not 
warranted for the service-connected left knee under 38 C.F.R. 
§§ 4.40 and 4.45 pursuant to the guidelines set forth in 
DeLuca.

Extraschedular Considerations

In a recent case, the United States Court of Appeals for 
Veterans Claims (Court) clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 
111 (2008).  First, the RO or the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level 
of disability and symptomatology and is found inadequate, the 
RO or Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms." 
 Third, if the rating schedule is inadequate to evaluate a 
Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating.

The Veteran's symptoms as to his heart disorder and his left 
knee disorder cause impairment that is contemplated by the 
rating criteria.  Here, the rating criteria reasonably 
describe the Veteran's disability levels and symptomatology 
and provide for higher ratings for additional or more severe 
symptoms than currently shown by the evidence.  Thus, his 
disability pictures are contemplated by the rating schedule, 
and the assigned schedular evaluations are, therefore, 
adequate.  Referral for consideration of extraschedular 
ratings is, therefore, not warranted.

Total disability evaluation due to individual unemployability 
based on service-connected disabilities (TDIU)

The Court of Appeals for Veterans Claims (CAVC) has recently 
held that a request for a TDIU, whether expressly raised by a 
claimant or reasonably raised by the record, is an attempt to 
obtain an appropriate rating for disability or disabilities, 
and is part of a claim for increased compensation.  There 
must be cogent evidence of unemployability in the record.  
See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer 
v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  In the instant 
case, the holding of Rice is inapplicable since the evidence 
of record does not demonstrate that the veteran has been 
rendered unemployable by his service-connected disorders.  In 
fact, the VA examination performed in July 2007 indicated 
that he lost four days a month from his occupation due to his 
left knee, and one day a month due to problems related to 
chest pain; it did not indicate that he could not work.   
Thus, there is no cogent evidence of  unemployability and 
entitlement to increased compensation based on TDIU is not 
warranted.


ORDER

A higher initial evaluation for status post myocardial 
infarction with normal coronary arteries, evaluated as 10 
percent disabling prior to July 3, 2007, and as 60 percent 
disabling from July 3, 2007, forward is denied.  

A higher initial evaluation for left knee patella 
dislocation, evaluated as noncompensable prior to July 3, 
2007, and as 10 percent disabling from July 3, 2007, forward 
is denied.  




____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


